Exhibit 10

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 17, 2012, (this
“Amendment”) is by and among Granite City Food & Brewery Ltd., a Minnesota
corporation (the “Borrower”), the various institutions party to the Credit
Agreement described below as Lenders, and Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of May 10, 2011 (as the same has
been and hereafter may be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”; capitalized terms used
herein and not defined herein shall have the meanings ascribed thereto in the
Credit Agreement);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects, in each case in
accordance with the terms and subject to the conditions herein set forth; and

 

WHEREAS, the Administrative Agent and the Lenders party hereto agree to
accommodate such request of the Borrower on the terms and subject to the
conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.              Amendments to Credit Agreement. Effective solely upon
satisfaction of each of the conditions precedent set forth in Section 2 below,
the Credit Agreement is hereby amended by deleting Schedule 1 attached thereto
and substituting Schedule 1 attached hereto therefor.

 

Section 2.              Conditions to Effectiveness of this Amendment. 
Notwithstanding anything to the contrary set forth herein, this Amendment shall
become effective upon satisfaction in a manner reasonably satisfactory to the
Administrative Agent of each of the following conditions:

 

(a)           the delivery to the Administrative Agent of a counterpart of this
Amendment executed by Borrower, the Administrative Agent and the Lenders;

 

(b)           the accuracy of the representations and warranties contained in
Section 3 hereof;

 

(c)           receipt by the Administrative Agent of a copy of the
acknowledgment attached hereto duly executed and delivered by each Subsidiary of
the Borrower signatory thereto; and

 

(d)           no Default or Event of Default shall have occurred and be
continuing.

 

--------------------------------------------------------------------------------


 

Section 3.              Representations and Warranties.

 

To induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof:

 

(a)           each of the representations and warranties made by such Person
contained in the Loan Documents are true and correct in all material respects as
of such date (except to the extent any such representations or warranties are
already qualified by materiality, in which event they shall be true and correct
in all respects, and except to the extent such representations and warranties
relate to an earlier date, in which case they are true and correct in all
material respects (except to the extent any such representations or warranties
are already qualified by materiality, in which event they shall be true and
correct in all respects) as of such date));

 

(b)           the Borrower has full right and authority to enter to execute,
deliver and perform its obligations under this Amendment and the Credit
Agreement, as amended hereby;

 

(c)           the execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action by the Borrower;

 

(d)           the execution, delivery and performance by such Person of this
Amendment and the Credit Agreement, as amended hereby, and the consummation of
the transactions contemplated by this Amendment and the Credit Agreement, as
amended hereby, do not and will not (i) contravene or constitute a default under
(A) any provision of law or any judgment, injunction, order or decree binding
upon the Borrower or any Subsidiary, if any, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (B) any provision of the
organizational documents (e.g., charter, articles of incorporation, by-laws,
articles of association, operating agreement, partnership agreement or other
similar document) of the Borrower or any Subsidiary, (C) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Subsidiary or any of its Property, in each case, where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (ii) result in the creation or
imposition of any Lien on any Property of the Borrower or any Subsidiary other
than the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents;

 

(e)           this Amendment and the Credit Agreement, as amended hereby, each
constitute, the legal, valid and binding obligation of the Borrower, enforceable
against such Person in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability; and

 

(f)            no Default or Event of Default presently exists.

 

2

--------------------------------------------------------------------------------


 

Section 4.              Reference and Effect on the Credit Documents.

 

(a)           On and after the date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement,” shall mean and be a reference to the Credit
Agreement, as amended or otherwise modified hereby.

 

(b)           The Credit Agreement and each of the other Loan Documents, as
specifically amended or otherwise modified by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified,
confirmed and reaffirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender, any L/C Issuer or the Administrative Agent under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.  The Credit Agreement and the other Loan Documents are in
full force and effect and are hereby in all respects ratified and confirmed.

 

(d)           Except as expressly set forth herein, nothing contained in this
Amendment and no action by, or inaction on the part of, any Lender, any L/C
Issuer or the Administrative Agent shall, or shall be deemed to, directly or
indirectly constitute a consent to or waiver of any past, present or future
violation of any provisions of the Credit Agreement or any other Loan Document.

 

(e)           This Amendment is a Loan Document.

 

Section 5.              GOVERNING LAW AND JURISDICTION.

 

(a)           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.

 

(b)           SUBMISSION TO JURISDICTION.  Each party hereto hereby submits to
the nonexclusive jurisdiction of the United States District Court for the
Northern District of Illinois and of any State of Illinois court located in the
City of Chicago for purposes of all legal proceedings arising out of or relating
to this Amendment or the transactions contemplated hereby.  Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

Section 6.              Miscellaneous.

 

(a)           No Waiver, Etc.  Except as otherwise expressly set forth herein,
nothing in this Amendment is intended or shall be deemed or construed to extend
to or affect in any way any of the Obligations or any of the rights and remedies
of the Administrative Agent, any

 

3

--------------------------------------------------------------------------------


 

Lender or any L/C Issuer arising under the Credit Agreement, any of the other
Loan Documents or applicable law. The failure of the Administrative Agent, any
Lender or any L/C Issuer at any time or times hereafter to require strict
performance by any Borrower, any of its Subsidiaries or any other Person
obligated under any Loan Document of any of the respective provisions,
warranties, terms and conditions contained herein or therein shall not waive,
affect or diminish any right of such Person at any time or times thereafter to
demand strict performance thereof; and no rights of the Administrative Agent,
any Lender or any L/C Issuer hereunder shall be deemed to have been waived by
any act or knowledge of such Person, or any of its agents, attorneys, officers
or employees, unless such waiver is contained in an instrument in writing signed
by an authorized officer of such Person and specifying such waiver.  Except as
otherwise expressly set forth herein, no waiver by the Administrative Agent, any
Lender or any L/C Issuer of any of its rights or remedies shall operate as a
waiver of any other of its rights or remedies or any of its rights or remedies
on a future occasion at any time and from time to time.  All terms and
provisions of the Credit Agreement and each of the other Loan Documents remain
in full force and effect, except to the extent expressly modified by this
Amendment.

 

(b)           Execution in Counterparts.  This Amendment may be executed by one
or more of the parties to this Amendment on any number of separate counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.  Any party hereto may execute and deliver a counterpart
of this Amendment by delivering by facsimile transmission or electronic mail in
portable document format a signature page of this Amendment signed by such
party, and such signature shall be treated in all respects as having the same
effect as an original signature.

 

(c)           Severability.  The invalidity, illegality or unenforceability of
any provision in or obligation under this Amendment in any jurisdiction shall
not affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction.

 

(d)           No Third Party Beneficiaries.  This Amendment shall be binding
upon and inure to the benefit of each party hereto and their respective
successors and assigns.  No Person other than the parties hereto, their
respective successors and assigns and any other Lender shall have rights
hereunder or be entitled to rely on this Amendment, and all third-party
beneficiary rights are hereby expressly disclaimed.

 

(e)           Section Titles.  The section and subsection titles contained in
this Amendment are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Administrative Agent, the Lenders and the L/C Issuers, on the one
hand, and the Borrower and Holdings on the other hand.  Any reference in this
Amendment to any “Section” refers, unless the context otherwise indicates, to a
section of this Amendment.

 

- Remainder of page intentionally blank -

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

BORROWER:

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

Name:

James G. Gilbertson

 

Title:

Chief Financial Officer

 

Fifth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

AGENT AND LENDERS:

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation, as Administrative Agent and as a
Lender

 

 

 

 

 

By:

/s/ Aaron Markos

 

Name:

Aaron Markos

 

Title:

Vice President

 

Fifth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Reference is hereby made to the foregoing Fifth Amendment to Credit Agreement
dated as of April 17, 2012 (the “Amendment”) by and among Granite City Food &
Brewery Ltd., a Minnesota corporation (the “Borrower”), the various institutions
from time to time party to the Credit Agreement described therein as Lenders
which are also party thereto, and Fifth Third Bank, an Ohio banking corporation,
as Administrative Agent. Capitalized terms used and not defined herein shall
have the respective meanings ascribed to them in the Credit Agreement referred
to in the Amendment.

 

Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment, and (b) agrees the Security Agreement remains in full in force and
effect with respect to such Person and that the terms and provisions of the
Amendment do not modify or otherwise affect in any way any of such Person’s
obligations and liabilities under the Security Agreement or any of the other
Loan Documents, all of which obligations and liabilities are hereby ratified,
confirmed and reaffirmed.

 

- Remainder of page intentionally blank -

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

GRANITE CITY OF INDIANA, INC., an Indiana corporation, as a Guarantor

 

GRANITE CITY RESTAURANT OPERATIONS, INC., a Minnesota corporation, as a
Guarantor

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

GRANITE CITY — ARKANSAS, INC., an Arkansas corporation, as a Guarantor

 

GRANITE CITY — PEORIA, INC., an Illinois corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ Monica A. Underwood

Name:

Monica A. Underwood

 

Name:

Monica A. Underwood

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

GRANITE CITY — ORLAND PARK, INC., an Illinois corporation, as a Guarantor

 

GRANITE CITY OF KANSAS LTD., a Kansas corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

Fifth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

GRANITE CITY — CREVE COEUR, INC., a Missouri corporation, as a Guarantor

 

GRANITE CITY OF OHIO, INC., an Ohio corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ Monica A. Underwood

Name:

Monica A. Underwood

 

Name:

Monica A. Underwood

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

GRANITE CITY — ROCKFORD, INC., an Illinois corporation, as a Guarantor

 

GRANITE CITY OF MARYLAND, INC., a Minnesota corporation

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Office

 

Fifth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

Term A Loan Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

5,000,000

 

 

Delayed Draw Term Loan Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

5,000,000

 

 

Line of Credit Commitment

 

Lender

 

Amount

Fifth Third Bank

 

(a) from the Closing Date through December 16, 2011, $5,000,000.00;

 

 

 

 

 

(b) from December 16, 2011, until December 30, $7,000,000;

 

 

 

 

 

(c) from December 30, 2011, until the earlier to occur of (x) a consummation of
a Permitted Sale-Leaseback of the Troy Property or (y) April 17, 2012,
$12,000,000;

 

 

 

 

 

(d) from April 17, 2012, until the earlier to occur of (x) a consummation of a
Permitted Sale-Leaseback of the Troy Property or (y) June 30, 2012, $11,500,000;
and

 

 

 

 

 

(e) thereafter, $10,000,000.

 

Fifth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------